Denarii Resources Inc 711 S. Carson Street, Ste 4 Carson City, Nevada 89701 March 07, 2011 Securities and Exchange Commission 450 Fifth Street N.W. Washington, D.C. 20549 Attn: Mark C. Shannon Branch Chief James Giugliano Staff Accountant RE:Denarii Resources 1nc. Form 10-K for Fiscal Year Ended December 31, 2009 Filed April15, 2010 Form 1O-Q/Afor Fiscal Quarter Ended March 31, 2010 Filed June 1, 2010 Form 1O-Q for Fiscal Quarter- Ended June 30, 2010 Filed August 26, 2010 Response Letter Dated November 1, 2010 Form 10-K/A for Fiscal Year Ended December 31. 2009 Filed November 1, 2010 File No. 000-53389 To Whom It May Concern: On behalf of Denarii Resources Inc., a Nevada corporation (the “Company”), this letter is in response to the letter from the Securities and Exchange Commission dated November 04, 2010 In accordance with the staff’s comments, our Form 10K/A for Fiscal Year Ended December 31, 2009 has been amended to include a report from our independent registered public accounting firm. We confirm that the cover page of our future 10-Q filings will include all the information required by Form 10-Q. The Company’s amended Form 10-K/A for fiscal year ended December 31, 2009 has been filed and includes all requested information regarding our McNab Molybdenum Property. Sincerely, DENARII RESOURCES, INC. Dr. Stewart Jackson, President
